
	
		I
		112th CONGRESS
		1st Session
		H. R. 2790
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2011
			Mr. Davis of Kentucky
			 (for himself and Mr. Doggett)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part B of title IV of the Social Security Act to
		  extend the child and family services program through fiscal year 2016, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child and Family Services Extension
			 and Enhancement Act.
		2.Extension of
			 stephanie tubbs jones child welfare services program
			(a)In
			 generalSection 425 of the
			 Social Security Act (42 U.S.C. 625) is amended by striking 2007 through
			 2011 and inserting 2012 through 2016.
			(b)Modification of
			 certain State plan requirements
				(1)Response to
			 emotional traumaSection 422(b)(15)(A)(ii) of such Act (42 U.S.C.
			 622(b)(15)(A)(ii)) is amended by inserting , including emotional trauma
			 associated with a child’s maltreatment and removal from home before the
			 semicolon.
				(2)Procedures on
			 the use of psychotropic medicationsSection 422(b)(15)(A)(v) of
			 such Act (42 U.S.C. 622(b)(15)(A)(v)) is amended by inserting ,
			 including protocols for the appropriate use and monitoring of psychotropic
			 medications before the semicolon.
				(3)Description of
			 activities to address developmental needs of very young
			 childrenSection 422(b) of such Act (42 U.S.C. 622(b)) is
			 amended—
					(A)by striking
			 and at the end of paragraph (16);
					(B)by striking the
			 period at the end of paragraph (17) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(18)include a description of the activities
				that the State has undertaken to reduce the length of time children who have
				not attained 5 years of age are without a permanent family placement, and the
				activities the State undertakes to address the developmental needs of such
				children who receive benefits or services under this part or part
				E.
							.
					(c)Child visitation
			 by caseworkersSection 424 of
			 such Act (42 U.S.C. 624) is amended by striking the 2nd subsection (e), as
			 added by section 7(b) of the Child and Family Services Improvement Act of 2006,
			 and inserting the following:
				
					(f)(1)(A)Each State shall take
				such steps as are necessary to ensure that the total number of visits made by
				caseworkers on a monthly basis to children in foster care under the
				responsibility of the State during a fiscal year is not less than 90 percent of
				the total number of such visits that would occur during the fiscal year if each
				such child were so visited once every month while in such care.
							(B)If the Secretary determines that a
				State has failed to comply with subparagraph (A) for a fiscal year, then the
				percentage that would otherwise apply for purposes of subsection (a) for the
				fiscal year shall be reduced by—
								(i)1, if the number of full percentage
				points by which the State fell short of the percentage specified in
				subparagraph (A) is less than 10;
								(ii)3, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than 10 and less than 20; or
								(iii)5, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than 20.
								(2)(A)Each State shall take
				such steps as are necessary to ensure that not less than 50 percent of the
				total number of visits made by caseworkers to children in foster care under the
				responsibility of the State during a fiscal year occur in the residence of the
				child involved.
							(B)If the Secretary determines that a State
				has failed to comply with subparagraph (A) for a fiscal year, then the
				percentage that would otherwise apply for purposes of subsection (a) for the
				fiscal year shall be reduced by—
								(i)1, if the number of full percentage
				points by which the State fell short of the percentage specified in
				subparagraph (A) is less than 10;
								(ii)3, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than 10 and less than 20; or
								(iii)5, if the number of full percentage
				points by which the State fell short, as described in clause (i), is not less
				than
				20.
								.
			(d)Technical
			 correctionSection 423(b) of
			 such Act (42 U.S.C. 623(b)) is amended by striking per centum
			 each place it appears and inserting percent.
			3.Extension of
			 program to promote safe and stable families
			(a)In
			 generalSection 436 of the
			 Social Security Act (42 U.S.C. 629f) is amended—
				(1)in subsection (a),
			 by striking all that follows $345,000,000 and inserting
			 for each of fiscal years 2012 through 2016.; and
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by striking $30,000,000 and inserting
			 $20,000,000;
					(B)in paragraph
			 (4)(A), by striking 433(e) and all that follows and inserting
			 433(e) $20,000,000 for each of fiscal years 2012 through 2016.;
			 and
					(C)in paragraph (5),
			 by striking 437(f) and all that follows and inserting
			 437(f) $20,000,000 for each of fiscal years 2012 through
			 2016.
					(b)Discretionary
			 and targeted grantsSection 437 of such Act (42 U.S.C. 629g) is
			 amended in each of subsections (a) and (f)(3)(A) by striking 2007
			 through 2011 and inserting 2012 through 2016.
			(c)Entitlement
			 funding for state courts To assess and improve handling of proceedings relating
			 to foster care and adoptionSection 438 of such Act (42 U.S.C. 629h) is
			 amended—
				(1)in subsection
			 (a)(2)(A), by inserting , including the requirements in the Act related
			 to concurrent planning and the ability to bypass reunification efforts in
			 certain egregious situations before the semicolon;
				(2)in each of
			 subsections (c)(1)(A) and (d), by striking 2002 through 2011 and
			 inserting 2012 through 2016;
				(3)in subsection
			 (c)(2)(A)—
					(A)by striking
			 2006 through 2011 and inserting 2012 through
			 2016; and
					(B)by striking the amount made
			 available under whichever of paragraph (1) or (2) of subsection (e) applies
			 with respect to the grant and inserting the amount reserved
			 pursuant to section 436(b)(2) (and the amount, if any, reserved pursuant to
			 section 437(b)(2));
					(4)in subsection (c)(2)(B), by striking
			 the amount made available under subsection (e) for such a grant
			 and inserting the amount reserved pursuant to section 436(b)(2) (and the
			 amount, if any, reserved pursuant to section 437(b)(2)); and
				(5)by striking
			 subsection (e).
				(d)Submission to
			 congress of state summaries of financial data; publication on hhs web
			 siteSection 432(c) of such Act (42 U.S.C. 629b(c)) is
			 amended—
				(1)by striking all
			 that precedes shall and inserting the following:
					
						(c)Annual
				submission of state reports to congress
							(1)In
				generalThe
				Secretary
							;
				and
				(2)by adding after
			 and below the end the following:
					
						(2)Information to
				be includedThe compilation
				shall include the individual State reports and tables that synthesize State
				information into national totals for each element required to be included in
				the reports, including planned and actual spending by service category for the
				program authorized under this subpart and planned spending by service category
				for the program authorized under subpart 1.
						(3)Public
				accessibilityNot later than
				September 30 of each year, the Secretary shall publish the compilation on the
				Web site of the Department of Health and Human Services in a location easily
				accessible by the
				public.
						.
				(e)Elimination of
			 references to methamphetamines in substance abuse grantsSection 437(f) of such Act (42 U.S.C.
			 629g(f)) is amended—
				(1)in the subsection
			 heading, by striking methamphetamine or other;
				(2)in each of
			 paragraphs (1), (4)(A), (7)(A)(i), and (9)(B)(iii), by striking
			 methamphetamine or other; and
				(3)in paragraph
			 (7)—
					(A)by striking
			 shall— and all that follows through (A) take  and
			 inserting shall take;
					(B)in subparagraph
			 (A)(iv), by striking ; and and inserting a period;
					(C)by striking
			 subparagraph (B); and
					(D)by redesignating clauses (i) through (iv)
			 of subparagraph (A) as subparagraphs (A) through (D), respectively, and moving
			 each of such provisions 2 ems to the left.
					(f)Grants for
			 programs for mentoring children of prisonersSection 439 of such
			 Act (42 U.S.C. 629i) is amended—
				(1)by striking
			 subsection (a)(2) and inserting the following:
					
						(2)PurposeThe purpose of this section is to authorize
				the Secretary to make competitive grants to applicants in areas with
				substantial numbers of children of incarcerated parents, in order to support
				the establishment or expansion and operation of programs using a network of
				public and private community entities to provide mentoring services for
				children of
				prisoners.
						;
				(2)in subsection
			 (c)—
					(A)by striking
			 (i) for a fiscal year that remain after applying subsection
			 (i)(2) and inserting (h) for a fiscal year that remain after
			 applying subsection (h)(2); and
					(B)by striking
			 2007 through 2011 and inserting 2012 through
			 2016;
					(3)by striking
			 subsection (g);
				(4)in subsection
			 (h)—
					(A)in paragraph (1),
			 by striking , including the service delivery demonstration project
			 authorized under subsection (g); and
					(B)in paragraph
			 (2)—
						(i)by
			 striking subparagraph (B);
						(ii)in
			 subparagraph (C), by striking and how the evaluation has been expanded
			 to include an evaluation of the demonstration project authorized under
			 subsection (g); and
						(iii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C),
			 respectively;
						(5)in subsection
			 (i)—
					(A)in paragraph (1),
			 by striking such sums as may be necessary for fiscal years 2007 through
			 2011 and inserting $25,000,000 for each of fiscal years 2012
			 through 2016; and
					(B)in paragraph
			 (2)—
						(i)by
			 striking all through The Secretary and inserting the following:
							
								(2)Reservation for
				research, technical assistance, and evaluationThe
				Secretary
								;
				and
						(ii)by
			 striking subparagraph (B); and
						(6)by redesignating
			 subsections (h) and (i) as subsections (g) and (h), respectively.
				(g)Technical
			 corrections
				(1)Section
			 432(a)(8)(B) of the Social Security Act (42 U.S.C. 629b(a)(8)(B)) is amended in
			 each of clauses (i) and (ii) by striking forms CFS 101–Part I and CFS
			 101–Part II (or any successor forms) and inserting form CFS–101
			 (including all parts and any successor forms).
				(2)Section 433(c)(2)
			 of the Social Security Act (42 U.S.C. 629c(c)(2)) is amended by striking
			 benefits benefits each place it appears and inserting
			 benefits.
				(3)Effective as if included in the enactment
			 of the Safe and Timely Interstate Placement of Foster Children Act of 2006,
			 section 8(b) of such Act (120 Stat. 513) is amended by striking 438(b)
			 of such Act (42 U.S.C. 638(b)) inserting 438(b)(1) of such Act
			 (42 U.S.C. 629h(b)(1)).
				4.Data
			 standardization for improved data matching
			(a)In
			 generalPart B of title IV of
			 the Social Security Act (42 U.S.C. 621–629i) is amended by adding at the end
			 the following:
				
					3Common
				provisions
						440.Data
				standardization for improved data matching
							(a)Standard data
				elements
								(1)DesignationThe
				Secretary, in consultation with an interagency work group established by the
				Office of Management and Budget, and considering State perspectives, shall, by
				rule, designate standard data elements for any category of information required
				to be reported under this part.
								(2)Data elements
				must be nonproprietary and interoperableThe standard data
				elements designated under paragraph (1) shall, to the extent practicable, be
				nonproprietary and interoperable.
								(3)Other
				requirementsIn designating standard data elements under this
				subsection, the Secretary shall, to the extent practicable, incorporate—
									(A)interoperable
				standards developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
									(B)interoperable
				standards developed and maintained by intergovernmental partnerships, such as
				the National Information Exchange Model; and
									(C)interoperable
				standards developed and maintained by Federal entities with authority over
				contracting and financial assistance, such as the Federal Acquisition
				Regulations Council.
									(b)Data standards
				for reporting
								(1)DesignationThe
				Secretary, in consultation with an interagency work group established by the
				Office of Management and Budget, and considering State government perspectives,
				shall, by rule, designate data reporting standards to govern the reporting
				required under this part.
								(2)RequirementsThe
				data reporting standards required by paragraph (1) shall, to the extent
				practicable—
									(A)incorporate a
				widely accepted, non-proprietary, searchable, computer-readable format;
									(B)be consistent with
				and implement applicable accounting principles; and
									(C)be capable of
				being continually upgraded as necessary.
									(3)Incorporation of
				nonproprietary standardsIn designating reporting standards under
				this subsection, the Secretary shall, to the extent practicable, incorporate
				existing nonproprietary standards, such as the eXtensible Business Reporting
				Language.
								.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2012, and shall apply with
			 respect to information required to be reported on or after such date.
			5.Provisions
			 relating to foster care or adoption
			(a)Educational
			 stability for each foster placementSection 475(1)(G) of the
			 Social Security Act (42 U.S.C. 675(1)(G)) is amended—
				(1)in clause (i), by
			 striking the placement and inserting each
			 placement; and
				(2)in clause (ii)(I),
			 by inserting each before placement.
				(b)Study on
			 recruitment of and support for foster parents, adoptive parents, and kin
			 guardians
				(1)In
			 generalThe Secretary of
			 Health and Human Services shall, in accordance with paragraph (2), conduct a
			 study on the recruitment of and support for families caring for children served
			 by any program funded under part E of title IV of the Social Security Act (42
			 U.S.C. 670 et seq.), including foster parents, adoptive parents, and kin
			 guardians.
				(2)Contents of
			 studyThe study shall include—
					(A)a survey of foster
			 parents, who care for children served by any foster care program funded under
			 part E of title IV of the Social Security Act;
					(B)an evaluation of
			 the role of respite care training and services;
					(C)the identification
			 of the capacity of respite care service providers in each State;
					(D)the identification
			 of any barriers that limit the ability of States to successfully recruit and
			 retain foster families in the foster care system;
					(E)the identification
			 of any barriers that limit the ability of States to successfully recruit and
			 support adoptive parents and relative caregivers; and
					(F)any other matters
			 that the Secretary of Health and Human Services deems appropriate for this
			 study.
					(3)ReportWithin
			 3 years after the date of the enactment of this Act, the Secretary of Health
			 and Human Services shall submit to Congress a report containing the findings of
			 the study required by paragraph (1), and such recommendations with respect to
			 the matters studied as the Secretary deems appropriate.
				(c)Description of
			 adoption spendingSection 473(a)(8) of the Social Security Act
			 (42 U.S.C. 673(a)(8)) is amended by inserting , and shall document how
			 such amounts are spent, including on post-adoption services before the
			 period.
			6.Effective
			 date
			(a)In
			 generalExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act shall take
			 effect on October 1, 2011, and shall apply to payments under parts B and E of
			 title IV of the Social Security Act for calendar quarters beginning on or after
			 such date, without regard to whether regulations to implement the amendments
			 are promulgated by such date.
			(b)Delay permitted
			 if state legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan developed pursuant
			 to subpart 1 of part B, or a State plan approved under subpart 2 of part B or
			 part E, of title IV of the Social Security Act to meet the additional
			 requirements imposed by the amendments made by this Act, the plan shall not be
			 regarded as failing to meet any of the additional requirements before the 1st
			 day of the 1st calendar quarter beginning after the first regular session of
			 the State legislature that begins after the date of the enactment of this Act.
			 If the State has a 2-year legislative session, each year of the session is
			 deemed to be a separate regular session of the State legislature.
			
